Citation Nr: 1504066	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  13-10 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for a right knee arthroplasty.

2.  Entitlement to an initial evaluation in excess of 30 percent for a left knee arthroplasty.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Peters, Counsel

REMAND

The Veteran had active duty service from June 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for right and left knee disabilities and assigned each a 30 percent evaluation.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).)

The Veteran's last VA examination of his knee disabilities was in November 2012.  In his March 2013 substantive appeal, VA Form 9, the Veteran stated that "even with the knee replacements [he was] unable to bear weight on the joints and have instability in the joints.  [He was] no longer able to walk due to [his] replaced knee joints due to pain, instability and weakness."  He reiterated those statements in another substantive appeal, VA Form 9, dated in April 2014.

Based on those statements, the Board finds that a likely worsening of the Veteran's knee disabilities since his last VA examination has occurred.  Accordingly, a remand is necessary in order to afford the Veteran another VA examination to adequately assess the current severity of his knee disabilities.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Lincoln and Omaha VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since January 2013 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment/evaluation that he may have had for his knees, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his knee disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The VA examiner should conduct range-of-motion testing-particularly as to knee extension, knee flexion, or any ankylosis-and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must estimate the effect of all functional losses, including due to pain, incoordination, lack of endurance, weakness, fatigability, and flare-ups, etc., by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses and identify the level of limited motion that would equate to such a level of disability).  This should be done for both flexion and extension.  (As an example, a claimant's limitation of motion shown on clinical examination might reflect loss of 10 degrees of extension, but pain and other functional losses might combine to cause a level of disability that would be akin to loss of 30 degrees of extension.  This requires conjecture on the part of the examiner, but it is the intent of the law to require the adjudicator to obtain medical evidence on this very point.)

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's knees.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so report.  

The examiner should state whether the Veteran's knee symptomatology requires a knee brace and/or is more closely analogous to disability that occurs with non-union of tibia and fibula.

The examiner should specifically note whether the chronic residuals of arthroplasty have resulted in severe painful motion or weakness.  (This opinion should be provided for each knee separately.)

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of increased evaluations for his knee disabilities.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

